Citation Nr: 0914790	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-10 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a skin rash.

2. Entitlement to service connection for a bilateral knee 
disability.
	

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for a bilateral knee 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

A chronic skin rash, variously diagnosed as dry skin or 
dermatitis, was not affirmatively shown to have been present 
contemporaneously with service; and a skin rash, variously 
diagnosed as dry skin or dermatitis, first documented after 
separation from service, is unrelated to a disease, injury, 
or event, including exposure to Agent Orange, of service 
origin.


CONCLUSION OF LAW

A skin rash, variously diagnosed as dry skin or dermatitis, 
is not due to disease or injury that was incurred in or 
aggravated by service; a skin rash, variously diagnosed as 
dry skin or dermatitis, is not a disease subject to the 
presumption of service connection due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Duty to Notify

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in May 2004.  The Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.



The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim. 

As for content of the VCAA notice, the document substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of 
the claim, except for the degree of disability assignable). 

To the extent that VCAA notice omitted the degree of 
disability assignable, the content of the notice was 
deficient, resulting in a rebuttal presumption of prejudicial 
error.  As the claim of service connection for a skin rash is 
denied, no disability rating can be assigned as matter of law 
and therefore there is no possibility of any prejudice to the 
Veteran, rebutting the presumption of prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  The RO has obtained the service treatment records, 
VA treatment records and private medical records.  For the 
claim of service connection for a skin rash, the evidence of 
record is sufficient to decide the claim.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.
REASONS AND BASES FOR FINDING AND CONCLUSION
Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. 
Reg. 41,442, 41,449 and 57,586, 57,589 (1996), and 67 Fed. 
Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Factual Background 

The service record shows that the Veteran served in Vietnam 
from May 1968 to May 1969.  

The service treatment records show that in March 1969 the 
Veteran was treated for a rash in the genital area.  On 
separation, the Veteran denied having a current skin disease, 
the skin evaluation was normal, and no skin abnormality was 
listed as a defect or as a diagnosis. 



After service, VA records, dated in September 1979, show that 
the Veteran complained of a rash around his waistline of 
about one month's duration.  In August 1980, the Veteran 
complained of four-day, pruritic rash on his chest, back, and 
legs. The assessment was asteatotic skin or dry skin of which 
itching or pruritis is a characteristic.  The Veteran gave a 
nine year history of having a similar rash during the summer.  
In April 2006, the Veteran complained of  recurring, pruritic 
rashes on the right side of his body.  The assessment was 
chronic dermatitis. 

Analysis 

On the basis of the service treatment records, pruritic dry 
skin or chronic dermatitis  was not affirmatively shown to 
have been present during service to establish service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).

The service treatment records do show that in March 1969 the 
Veteran was treated for a rash in the genital area, but on 
separation, the skin was evaluated as normal, and no skin 
abnormality was listed as a defect or as a diagnosis.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic skin disease and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.

After service, VA records show that in September 1979 the 
Veteran complained of a rash around his waistline of about 
one month's duration.  In August 1980, the Veteran complained 
of four-day, pruritic rash on his chest, back, and legs. The 
assessment was asteatotic skin or dry skin of which itching 
or pruritis is a characteristic.  The Veteran gave a nine 
year history of having a similar rash during the summer, 
which would date to 1971.  The next documentation of a skin 
problem was in 2006.  



The absence of evidence of continuity of symptoms from 1969 
to 1979 and from 1980 to 2006 interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.). 

Although the Veteran stated that he has had skin problems 
since service, as fact finder the Board must determine 
whether the lay evidence is credible.  The Board is not 
holding that corroboration is required, rather the Board can 
weigh the absence of contemporaneous medical evidence against 
the lay evidence.  Buchanan v. Nicholson, 451 F3d 1331 (2006) 
(absence of medical documentation may go to the credibility 
and weight of veteran's testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible)  Here, the Veteran's assertions of continuity are 
less credible than the contemporaneous records during 
service, that is, a single entry and normal skin at 
separation, including the denial of a skin problem, and the 
post-service record.   Although the evidence of record shows 
that the Veteran has a current skin condition, the Boards 
finds that the more probative evidence shows that the current 
skin condition was not manifest during service and that 
continuity of symptomatology is not shown, and the record 
contradicts the Veteran's assertions that he has had 
continuing skin problem since service, and therefore such 
assertions are not credible.

For these reasons, the preponderance of the evidence is 
against the claim of service connection for a skin rash on 
the basis of continuity of symptomatology under 38 C.F.R. § 
3.303(b).

As for service connection based on the initial documentation 
of the current skin condition after service under 38 C.F.R. § 
3.303(d), a skin condition is a condition under case law, 
where lay observation has been found to be competent as to 
the presence of the disability.  McCartt v. West, 12 Vet. 
App. 164 (1999).



Although the Veteran is competent to describe the features or 
symptoms of a skin condition, which are capable of lay 
observation, where as here the determinative issue involves a 
question of medical causation, that is, whether the current 
skin  condition is related to an injury or disease or event 
of service origin, where a lay assertion of medical causation 
is not competent medical evidence, Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer an opinion on medical causation.  38 
C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim of service connection.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, where a lay assertion of medical causation is not 
competent medical evidence, and as there is no favorable 
medical evidence of record to support the claim, and in the 
absence of a possible association with service, a VA 
examination is not warranted under 38 C.F.R. § 3.159(c)(4), 
the preponderance of the evidence is against the claim of 
service connection for a skin rash, variously diagnosed as 
dry skin or dermatitis, under 38 C.F.R. § 3.303(d) and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

The remaining question is whether the current skin disease is 
associated with exposure to herbicides, including Agent 
Orange.



As the Veteran served in Vietnam during the pertinent time 
period, it is presumed that he was exposed to herbicides, 
including Agent Orange.  Neither dry skin nor dermatitis is a 
disease associated with exposure to herbicides, including 
Agent Orange, for which service connection on a presumptive 
basis may be established. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

Furthermore, there is no competent evidence that either dry 
skin or dermatitis is actually caused by exposure to 
herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.303, 3.307, 3.309(e); Combee at 34 F.3d 1039.

As the Board may consider only independent medical evidence 
to support its finding on the question of medical causation, 
and as there no such evidence favorable to the claim, the 
preponderance of the evidence is against the claim due to 
exposure to Agent Orange and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin rash, variously diagnosed as 
dry skin or dermatitis, is denied.


REMAND

On the claim of service connection for a bilateral knee 
disability, the service treatment records show several 
complaints of bilateral knee pain in October 1967, in 
February 1968, and in March 1968.  In March 1968, the 
impression was patellar tenderness during airborne training.  
He was subsequently disqualified from airborne training.  



After service, VA records, dated in April 2006, show that the 
Veteran complained of bilateral knee pain since airborne 
training and from jumping from helicopters with no history of 
treatment.  The impression was chronic knee pain and X-rays 
were ordered.  The report of X-rays is not of record.  

As the evidence of record is insufficient to decide the 
claim, further evidentiary development on the duty to assist 
is needed.  Accordingly, the case is REMANDED for the 
following action:

1. Obtain the records, including the 
report of X-rays of the knees, since 
April 2006 from the Los Angeles, 
California, VA outpatient clinic. 

2. Afford the Veteran a VA orthopedic 
examination to determine whether the 
Veteran has a bilateral knee disability 
and, if so, is it at least as likely as 
not that the current bilateral knee 
disability is related to the complaints 
of knee pain during service, which 
disqualified the Veteran from airborne 
training. 

The Veteran's file must be reviewed by 
the examiner.  

The examiner is asked to comment on the 
clinical significance that after 
service the first documentation of knee 
complaints was in 2006, 36 years after 
service. 

Also the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.


2. After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
Veteran and his representative with a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


